The prior Office action, the Non-final rejection dated August 29, 2022 is being vacated.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed August 05, 2022. As filed, claims 1-7 are pending in the instant application. 
Priority
This application filed 4/27/2020 is a national stage entry of PCT/KR2018/008171 , International Filing Date: 07/19/2018 claims foreign priority to 10-2018-0078859 , filed 07/06/2018; claims foreign priority to 10-2017-0092270 , filed 07/20/2017.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 01/21/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-2, drawn to gingerol derivatives  compounds of formula (I) as recited in the claims in the reply filed on 08/05/2022 is acknowledged.  
 The Applicants elected the gingerol derivative of formula 14:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination of instant claim 1 was expanded to consider additional species and subgenera within the generic formula of instantly claimed compounds of formula wherein L is alkylene, X, Y are hydroxy or O-R1, R1 alkyl. 
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-2 will be examined on the merits herein.
Claim Objections
Claim 2 is objected to because of the following informalities: omitted end period.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, product of nature or an abstract idea) without significantly more. 
Instant  claim 1  recites a gingerol derivative compound of formula I wherein when variable X is OR’ and R’ is Me, Y is OH, L is C2-alkelene, R1 is C5 alkyl, reads on 6-gingerol; claim 2 recites compound of formula 4 which reads on 6-gingerol. Gingerol or 6-gingerol is  naturally occurring compound. The recited compound of formula 4 or gingerol  in the claims, is not markedly different from its naturally occurring form gingerol because both naturally occurring and recited in the instant claims has the same structure. This judicial exception is not integrated into a practical application because additional element, fails to integrate the judicial exception into a practical application. 
There are no "additional elements" in claims 1 and 2 beyond the judicial exception (i.e., beyond the natural product itself).  Accordingly, both claims 1 and 2 are "directed to" a judicial exception (i.e., a natural product which has not been integrated into a practical application).
Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. ___, 132 S. Ct. 1289 (2012), the Supreme Court set forth a two-step framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. The first step looks to determine whether claims are directed to a patent-ineligible concept. Mayo, 132 S. Ct. at 1297. If they are, the second step is to consider whether the additional elements recited in the claim “transform the nature of the claim” into a patent eligible application by reciting an “inventive concept” that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself.” Id. at 1294.  
Claim 1 of U. S. Patent No. 6,355,623 in the Mayo dispute is reproduced here for applicant’s convenience: 
1.	A method of optimizing therapeutic efficacy for treatment of an immune-mediated gastrointestinal disorder, comprising: 
 (a) administering a drug providing 6-thioguanine to a subject having said immune-mediated gastrointestinal disorder; and 
(b) determining the level of 6-thioguanine in said subject having said immune-mediated gastrointestinal disorder, 
wherein the level of 6-thioguanine less than about 230 pmol per 8.times.10.sup.8 red blood cells indicates a need to increase the amount of said drug subsequently administered to said subject and 
wherein the level of 6-thioguanine greater than about 400 pmol per 8.times.10.sup.8 red blood cells indicates a need to decrease the amount of said drug subsequently administered to said subject. 
In addition, the court in Arisosa Diagnostics, Inc v. Sequenom, Inc., No. 2014-1139, Fed. Cir. June 12, 2015 found ineligible claims drawn to a method of detecting paternally inherited cell free fetal DNA (cffDNA) in serum or blood.  It is determined that the natural phenomenon in the claims is the cffDNA found in serum or blood.
The PTO guidance for determining subject matter eligibility under 35 U.S.C. 101 may be found in the Federal Register notice/ Subject Matter Eligibility update,” hereafter referred to as the “Guidance.” The Guidance supersedes the factor-based analysis of the “Procedure For Subject Matter Eligibility Analysis Of Claims Reciting Or Involving Laws Of Nature/Natural Principles, Natural Phenomena, and/Or Natural Products” from March of 2014.  
 The Guidance provides a test for determining subject matter eligibility under 35 U.S.C. 101 that comprises the following steps:
1) Is the claim to a process, machine, manufacture, or composition of matter? If the answer to this question is “no,” then the claim is not eligible subject matter under 35 U.S.C. 101. If the answer to this question is “yes,” then the analysis proceeds to the second step.
2) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? If the answer to this question is “no,” then the claim is eligible subject matter under 35 U.S.C. 101. If the answer to this question is “yes,” then the analysis proceeds to the third step.
3) Does the claim recite additional elements that amount to significantly more than the judicial exception? If the answer to this question is “no,” then the claim is not eligible subject matter under 35 U.S.C. 101. If the answer to this question is “yes,” then the claim is eligible subject matter under 35 U.S.C. 101.  Applicant is also directed to Section III of the Guidance (“Sample Analyses”), in particular, Example 5, Mayo v. Prometheus (U.S. Patent No. 6,355,623). 
In the instant case, the claims are drawn to one of the statutory categories, i.e., a composition of matter, so the analysis proceeds to the second step. With respect to the second step, the claims are deemed to be directed to a judicially recognized exception, i.e., a product of nature, because, claims 1-2 are drawn to a natural product, gingerol, naturally found in fresh  ginger as evidenced by the Kim  Scientific Reports, March, 2015, page 1-11 (cited by Applicants in IDS). 

This discovery does not, by itself, render the instant claims as patent eligible. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 2117 (2013) (“Myriad”). As a result, the answer to the second question is deemed to be “yes,” and the analysis proceeds to the third step. As indicated above, the third step asks whether the claim recites elements or steps in addition to the claimed judicial exception that amount to significantly more than the judicial exception. As indicated above, the instant claims are drawn to a compound which naturally occurs. Thus, the claims recites a nature-based product. 

Claims 1 and 2 do not require any additional steps/elements (i.e., nothing more than the judicial exception mentioned above).  Consequently, the limitations in claims 1 and 2 taken individually or as an ordered combination, do not amount to significantly more than the judicial exception claimed.
See MPEP § 2106.04 (II)(A)(2) ("For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception ... either at Prong Two or in Step 2B.  If there are no additional elements in the claim, then it cannot be eligible.").  Here, as noted herein, there are no additional elements.  

The claims claim are no different from what exists in nature and accordingly, the claimed invention is not directed to patent eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim  Scientific Reports, March, 2015, page 1-11 (Cited by Applicant in IDS). 
Kim Discloses the compound 6-gingerol on page 2 and fig 1.  The compound is shown below, which anticipates the limitations of claimed formula (I).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[AltContent: textbox ()]
The compound shown above anticipates structure  in Claim 1 wherein in formula I variable X is OR’ and R’ is Me, Y is OH, L is C2-alkelene, R1 is C5 alkyl. The compound of the prior art corresponds to the formula 4 of instant claim 2.
Therefore, the prior art teach the limitations of the instant claims.
2.Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry STN Substance Record for  RN 1349217-33-9  (cited by Applicants in IDS). 

CAS Registry RN   1349217-33-9  discloses the compound  shown below, entered STN on Dec. 05, 2011 which corresponds to claimed Formula 1 wherein X is OR’ and R’ is Me, Y is OH, L is C2-alkelene, R1 is C17 alkyl.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 
L18  ANSWER 3 OF 11  CAPLUS  COPYRIGHT 2022 ACS on STN 
ACCESSION NUMBER:        2011:1165831  CAPLUS Full-text
DOCUMENT NUMBER:         155:399317
TITLE:                   Gingerol derivatives as proton pump inhibitors,
                         topical drugs and cosmetics
INVENTOR(S):             Hongo, Maya; Fukuda, Toshiyuki; Mochizuki, Mayu
PATENT ASSIGNEE(S):      Pola Chemical Industries, Inc., Japan
SOURCE:                  Jpn. Kokai Tokkyo Koho, 20pp.
                         CODEN: JKXXAF
DOCUMENT TYPE:           Patent
LANGUAGE:                Japanese
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     JP 2011178760        A    20110915    JP 2010-47219           20100304
     JP 5590921           B2   20140917
PRIORITY APPLN. INFO.:                     JP 2010-47219           20100304    
PATENT STATUS PATENT INFORMATION:
     PATENT NO.          KIND  STATUS          STATUS DATE 
     ---------------     ----  -------------   ----------- 
     JP 2011178760        A    Alive           20201120
     JP 5590921           B2   Alive           20201120
OTHER SOURCE(S):         MARPAT 155:399317; CASFORMULTNS 2011:1165831
GI
 

    PNG
    media_image4.png
    94
    232
    media_image4.png
    Greyscale


L18  ANSWER 8 OF 11  CAPLUS  COPYRIGHT 2022 ACS on STN 
ACCESSION NUMBER:        1991:101350  CAPLUS Full-text
DOCUMENT NUMBER:         114:101350
ORIGINAL REFERENCE NO.:  114:17265a,17268a
TITLE:                   Preparation of optically active (aromatic) hydroxy
                         ketones
INVENTOR(S):             Soai, Kenzo
PATENT ASSIGNEE(S):      Mitsubishi Kasei Corp., Japan
SOURCE:                  Jpn. Kokai Tokkyo Koho, 6 pp.
                         CODEN: JKXXAF
DOCUMENT TYPE:           Patent
LANGUAGE:                Japanese
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     JP 02212452          A    19900823    JP 1989-31973           19890210
PRIORITY APPLN. INFO.:                     JP 1989-31973           19890210    


     RL: SPN (Synthetic preparation); PREP (Preparation)
        (prepn. of)
RN   122981-11-7  CAPLUS      
CN   3-Octanone, 6-hydroxy-1-phenyl-  (CA INDEX NAME)
  

    PNG
    media_image5.png
    163
    373
    media_image5.png
    Greyscale

Conclusion
Claims 1-2 are rejected. Claims 3-7 are withdrawn from consideration. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622